DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Julianne M. Cozad Smith on 05/12/2022.

	In the Claims:

	1. (Currently amended) A method for acquiring a converted wave of a P-wave collected during seismic exploration, being applied in a server, comprising:
collecting the P-wave during the seismic exploration;
acquiring a relational expression between a P-wave reflection coefficient and an incident angle by Zoeppritz equation, wherein the relational expression between the P-wave reflection coefficient and the incident angle is:

    PNG
    media_image1.png
    27
    272
    media_image1.png
    Greyscale
,
wherein tg(θ) = sin(θ) / cos(θ) 
    PNG
    media_image2.png
    19
    119
    media_image2.png
    Greyscale
; θ represents an incident angle, an intercept P represents an amplitude at a normal incidence, a slope G represents a change rate of a reflection amplitude versus an offset, C represents a parameter associated with the two sides of the reflection interface, and 
    PNG
    media_image3.png
    27
    47
    media_image3.png
    Greyscale
 represents a P-wave reflection coefficient;
simplifying the relational expression between the P-wave reflection coefficient and the incident angle;
calculating a derivative for the simplified relational expression between the P-wave reflection coefficient and the incident angle, to obtain an expression of a wave to be converted, wherein the expression of the wave to be converted is:

    PNG
    media_image4.png
    27
    257
    media_image4.png
    Greyscale

wherein 
    PNG
    media_image5.png
    47
    227
    media_image5.png
    Greyscale
; 
    PNG
    media_image6.png
    15
    16
    media_image6.png
    Greyscale
 represents a P-wave velocity; 
    PNG
    media_image7.png
    21
    16
    media_image7.png
    Greyscale
 represents an S-wave velocity; 
    PNG
    media_image8.png
    19
    27
    media_image8.png
    Greyscale
 represents an average value of the P-wave velocities on a reflection interface; 
    PNG
    media_image9.png
    17
    16
    media_image9.png
    Greyscale
 represents a density; 
    PNG
    media_image10.png
    21
    25
    media_image10.png
    Greyscale
 represents an average value of the S-wave velocities on the reflection interface; and 
    PNG
    media_image11.png
    21
    25
    media_image11.png
    Greyscale
 represents an average value of the densities on two sides of the reflection interface;
correcting parameters in the expression of the wave to be converted to obtain the converted wave of the P-wave.

2. (Original) The method according to claim 1, wherein the relational expression between the P-wave reflection coefficient and the incident angle is determined by an amplitude at a normal incidence, a parameter associated with the two sides of a reflection interface, and a change rate of a reflection amplitude versus an offset.

3. (Original) The method according to claim 1, wherein the expression of the wave to be converted is determined by a change rate of a reflection amplitude versus an offset, wherein the change rate of the reflection amplitude versus the offset is determined according to a P-wave velocity, an S-wave velocity, an average value of the P-wave velocities on a reflection interface, a density, an average value of the S-wave velocities on the reflection interface, and an average value of the densities on two sides of the reflection interface.

4. (Original) The method according to claim 1, wherein correcting parameters in the expression of the wave to be converted comprises:
correcting a change rate of a reflection amplitude versus an offset, and the incident angle in the expression of the wave to be converted, so that a calculated value of a reflection coefficient of the wave to be converted is approximate to a theoretical value of a converted wave reflection coefficient.

5. (Original) The method according to claim 1, wherein the incident angle has a range from 30° to 40°.
6. (Currently amended) An electronic device, comprising a memory, a processor, and a computer program stored in the memory and can run on the processor, wherein when executing the computer program, the processor implements a method for acquiring a converted wave of a P-wave collected during seismic exploration, comprising:
collecting the P-wave during the seismic exploration;
acquiring a relational expression between a P-wave reflection coefficient and an incident angle by Zoeppritz equation, wherein the relational expression between the P-wave reflection coefficient and the incident angle is:

    PNG
    media_image1.png
    27
    272
    media_image1.png
    Greyscale
,
wherein tg(θ) = sin(θ) / cos(θ) 
    PNG
    media_image2.png
    19
    119
    media_image2.png
    Greyscale
; 
    PNG
    media_image2.png
    19
    119
    media_image2.png
    Greyscale
θ represents an incident angle, an intercept P represents an amplitude at a normal incidence, a slope G represents a change rate of a reflection amplitude versus an offset, C represents a parameter associated with the two sides of the reflection interface, and 
    PNG
    media_image3.png
    27
    47
    media_image3.png
    Greyscale
 represents a P-wave reflection coefficient;
simplifying the relational expression between the P-wave reflection coefficient and the incident angle;
calculating a derivative for the simplified relational expression between the P-wave reflection coefficient and the incident angle, to obtain an expression of a wave to be converted, wherein the expression of the wave to be converted is:

    PNG
    media_image4.png
    27
    257
    media_image4.png
    Greyscale

wherein 
    PNG
    media_image5.png
    47
    227
    media_image5.png
    Greyscale
; 
    PNG
    media_image6.png
    15
    16
    media_image6.png
    Greyscale
 represents a P-wave velocity; 
    PNG
    media_image7.png
    21
    16
    media_image7.png
    Greyscale
 represents an S-wave velocity; 
    PNG
    media_image8.png
    19
    27
    media_image8.png
    Greyscale
 represents an average value of the P-wave velocities on a reflection interface; 
    PNG
    media_image9.png
    17
    16
    media_image9.png
    Greyscale
 represents a density; 
    PNG
    media_image10.png
    21
    25
    media_image10.png
    Greyscale
 represents an average value of the S-wave velocities on the reflection interface; and 
    PNG
    media_image11.png
    21
    25
    media_image11.png
    Greyscale
 represents an average value of the densities on two sides of the reflection interface;
correcting parameters in the expression of the wave to be converted to obtain the converted wave of the P-wave.

7. (Original) The electronic device according to claim 6, wherein the relational expression between the P-wave reflection coefficient and the incident angle is determined by an amplitude at a normal incidence, a parameter associated with the two sides of a reflection interface, and a change rate of a reflection amplitude versus an offset.

8. (Original) The electronic device according to claim 6, wherein the expression of the wave to be converted is determined by a change rate of a reflection amplitude versus an offset, wherein the change rate of the reflection amplitude versus the offset is determined according to a P-wave velocity, an S-wave velocity, an average value of the P-wave velocities on a reflection interface, a density, an average value of the S-wave velocities on the reflection interface, and an average value of the densities on two sides of the reflection interface.

9. (Original) The electronic device according to claim 6, wherein correcting parameters in the expression of the wave to be converted comprises:
correcting a change rate of a reflection amplitude versus an offset, and the incident angle in the expression of the wave to be converted, so that a calculated value of a reflection coefficient of the wave to be converted is approximate to a theoretical value of a converted wave reflection coefficient.

10. (Original) The electronic device according to claim 6, wherein the incident angle has a range from 30° to 40°.

11. (Currently amended) A non-transitory readable storage medium on which a computer program is stored, wherein when being executed, the computer program implements the following steps of a method for acquiring a converted wave of a P-wave collected during seismic exploration:
collecting the P-wave during the seismic exploration;
acquiring a relational expression between a P-wave reflection coefficient and an incident angle by Zoeppritz equation, wherein the relational expression between the P-wave reflection coefficient and the incident angle is:

    PNG
    media_image1.png
    27
    272
    media_image1.png
    Greyscale
,
wherein tg(θ) = sin(θ) / cos(θ) 
    PNG
    media_image2.png
    19
    119
    media_image2.png
    Greyscale
; 
    PNG
    media_image2.png
    19
    119
    media_image2.png
    Greyscale
θ represents an incident angle, an intercept P represents an amplitude at a normal incidence, a slope G represents a change rate of a reflection amplitude versus an offset, C represents a parameter associated with the two sides of the reflection interface, and 
    PNG
    media_image3.png
    27
    47
    media_image3.png
    Greyscale
 represents a P-wave reflection coefficient;
simplifying the relational expression between the P-wave reflection coefficient and the incident angle;
calculating a derivative for the simplified relational expression between the P-wave reflection coefficient and the incident angle, to obtain an expression of a wave to be converted, wherein the expression of the wave to be converted is:

    PNG
    media_image4.png
    27
    257
    media_image4.png
    Greyscale

wherein 
    PNG
    media_image5.png
    47
    227
    media_image5.png
    Greyscale
; 
    PNG
    media_image6.png
    15
    16
    media_image6.png
    Greyscale
 represents a P-wave velocity; 
    PNG
    media_image7.png
    21
    16
    media_image7.png
    Greyscale
 represents an S-wave velocity; 
    PNG
    media_image8.png
    19
    27
    media_image8.png
    Greyscale
 represents an average value of the P-wave velocities on a reflection interface; 
    PNG
    media_image9.png
    17
    16
    media_image9.png
    Greyscale
 represents a density; 
    PNG
    media_image10.png
    21
    25
    media_image10.png
    Greyscale
 represents an average value of the S-wave velocities on the reflection interface; and 
    PNG
    media_image11.png
    21
    25
    media_image11.png
    Greyscale
 represents an average value of the densities on two sides of the reflection interface;
correcting parameters in the expression of the wave to be converted to obtain the converted wave of the P-wave.

12. (Previously Presented) The non-transitory readable storage medium according to claim 11, wherein the relational expression between the P-wave reflection coefficient and the incident angle is determined by an amplitude at a normal incidence, a parameter associated with the two sides of a reflection interface, and a change rate of a reflection amplitude versus an offset.

13. (Previously Presented) The non-transitory readable storage medium according to claim 11, wherein the expression of the wave to be converted is determined by a change rate of a reflection amplitude versus an offset, wherein the change rate of the reflection amplitude versus the offset is determined according to a P-wave velocity, an S-wave velocity, an average value of the P-wave velocities on a reflection interface, a density, an average value of the S-wave velocities on the reflection interface, and an average value of the densities on two sides of the reflection interface.

14. (Previously Presented) The non-transitory readable storage medium according to claim 11, wherein correcting parameters in the expression of the wave to be converted comprises:
correcting a change rate of a reflection amplitude versus an offset, and the incident angle in the expression of the wave to be converted, so that a calculated value of a reflection coefficient of the wave to be converted is approximate to a theoretical value of a converted wave reflection coefficient.

15. (Previously Presented) The non-transitory readable storage medium according to claim 11, wherein the incident angle has a range from 30° to 40°.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
	Claims 1-15 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Anelastic P-Wave, S-Wave and Converted-Wave AVO Approximations”, K.A. Innanen does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein including equations for P-wave reflection and converted P-wave related to incident angle, a change rate of the reflection, an offset, reflection interface, P-wave velocity, S-wave velocity and its average, a density and its average at reflection interface.

	Instead, Innanen disclose approximate expressions for the AVO and amplitude-variation-with-frequency (AVF) reflections allowing for P, S, and converted wave data to be analyzed by altering the Zoeppritz equations and linearizing, approximate form for PP, PS, and SS reflection coefficients with corrections for anelasticity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to claims 1-15 is withdrawn based on Claim Amendment filed on 03/30/2022 requiring collecting the P-wave during the seismic exploration and being applied in a server for converted wave of the P-wave, which integrated into practical application. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864